Citation Nr: 1124938	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-12 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased evaluation for lumbar spine degenerative joint disease with bulging, L3-L4, currently 20 percent disabling. 

2. Entitlement to an increased evaluation for right knee degenerative joint disease, currently 10 percent disabling. 

3. Entitlement to an increased evaluation for left knee degenerative joint disease, currently 10 percent disabling. 

4. Entitlement to an increased evaluation for right foot degenerative joint disease, currently 10 percent disabling. 

5. Entitlement to an increased evaluation for left foot degenerative joint disease, currently 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974, from April 1998 to September 1998, from October 2001 to May 2002 and from March 2003 to December 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board notes that the Veteran's knees and feet were initially assigned a single 10 percent evaluation for arthritis.  In a March 2008 statement of the case, the RO assigned separate 10 percent evaluations for each knee and in a November 2010 supplemental statement of the case the RO assigned separate 10 percent evaluations for each foot.  

In November 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

This appeal was remanded by the Board in January 2010 for additional development.  This decision also addressed the issue of entitlement to service connection for bilateral hearing loss, which was granted in a November 2010 rating decision.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that forward flexion of the lumbar spine was limited in flexion to 30 degrees or less; or that there was ankylosis, incapacitating episodes or neurological abnormalities.  

3. The competent evidence of record shows that the right knee disability was manifested by x-ray evidence of degenerative arthritis, pain and noncompensable limitation of motion; but no ankylosis, locking or effusion due to dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.

4. The competent evidence of record shows that the right knee disability had slight instability.  

5. The competent evidence of record shows that the left knee disability was manifested by x-ray evidence of degenerative arthritis, pain and noncompensable limitation of motion; but no ankylosis, locking or effusion due to dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.

6. The competent evidence of record shows that the left knee disability had slight instability.  

7. The competent evidence of record shows that the right foot disability was moderately disabling with pain, cramping and tenderness; but no flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, malunion or nonunion of tarsal or metatarsal bones or limitation of motion of the ankle.   

8. The competent evidence of record shows that the left foot disability was moderately disabling with pain, cramping and tenderness; but no flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, malunion or nonunion of tarsal or metatarsal bones or limitation of motion of the ankle.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for lumbar degenerative joint disease with bulging, L3-L4, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

2. The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2010).

3. The criteria for a separate rating of 10 percent for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

4. The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2010).

5. The criteria for a separate rating of 10 percent for instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

6. The criteria for an initial disability rating in excess of 10 percent for a right foot disability have not been met or approximated.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284 (2010).

7. The criteria for an initial disability rating in excess of 10 percent for a left foot disability have not been met or approximated.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was initially sent a VCAA letter in March 2005 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

In February 2006, the Veteran was granted service connection for the disabilities subject to this decision.  Another VCAA letter was sent in March 2008 regarding his claims for increased evaluations.  This letter included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a November 2010 supplemental statement of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records, Social Security Administration (SSA) records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Additionally, VA opinions with respect to the issues on appeal were obtained in March 2008.  38 C.F.R. § 3.159(c)(4).  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records, consider all of the pertinent evidence of record, the statements of the appellant, and provide a full description of the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board further finds that the RO complied with its January 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


INCREASED RATING 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Lumbar Spine

The Veteran is currently assigned a 20 percent rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

Initially, the Board notes that the Veteran filed his claim in December 2004.  The schedular criteria for rating spine disabilities were amended in 2002 and 2003.  As the Veteran filed his claim after the amendments, the new criteria applies.  Disabilities of the thoracolumbar spine, including under Diagnostic Code 5242, are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Under that rating formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Unfavorable ankylosis is defined, in pertinent part, as a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  Id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  See Id. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees  Id., Notes (2) and (4).

The Board has reviewed all the medical evidence of record.  A July 2004 MRI revealed L2-3 disc bulge, L3-4 disc protrusion, L4-5 bulging disc and L5-S1 disc bulge with mild to moderate bilateral foraminal narrowing.  In September 2004, the nerve conduction velocity/EMG was normal.  

In November 2004, the Veteran complained of low back pain that radiated to his feet.  The pain was constant with aggravating factors of physical activity, bending or lifting.  Pain was also aggravated by prolonged sitting, standing and walking.  He could not run.  The pain averaged at 2-3 at rest and 7-8 with physical activity out of 10.  Pain was eased by rest, frequent changes in position and stretching.  He did not have bladder or bowel dysfunction.  Physical examination revealed loss of normal spinal rhythm, no kyphosis, no scoliosis, no pelvic tilt or list.  Gait was normal, tandem, non-antalgic with intact heel-toe walk.  Straight leg raising was positive bilaterally at a 30 degree angle.  Reverse straight leg raising was positive bilaterally.  Flip sign was negative bilaterally.  Patrick sign was positive bilaterally.  Femoral stretch was positive bilaterally.  Motor examination was 5/5 bilaterally.  The sensory examination and deep tendon reflexes were normal.  Babinski's sign was negative and there was no muscle spasm.  There was diffuse tenderness to the spinous process and paravertebral muscles from L2 to S1 as well as bilateral sacroiliac joint tenderness.  

In a January 2006 VA General Medical examination, the Veteran had low back pain and occasional pain in his left leg.  His gait was normal.  There were no motor or sensory abnormalities.  There was positive straight leg raising on the left side, negative on the right.  Range of motion of the lumbar spine was flexion 0 to 70 degrees, with pain at  40 degrees; extension 0 to 25 degrees, with pain at 20 degrees; right and left flexion 0 to 20 degrees, with pain at 15 degrees and right a left rotation 0 to 20 degrees, with pain at 20 degrees.  There was additional limitation of motion after repetition; lumbar flexion was 0 to 40 degrees due to pain.  Reflexes were normal.  Sensory examination was normal except for positive phalen's bilaterally.  A January 2006 x-ray revealed partial sacralization of the L5 segment predominantly on the left.  There was slight narrowing of the L5-S1 interspace.  No acute osseous abnormality was noted.  He was diagnosed with degenerative disc disease of the lumbar spine with bulging at L3-L4.  The Veteran was employed as a store owner of a liquor store.  He reported that he did not lose time from work due to his disability.  The examiner found no significant effect on his occupation.  There was mild to moderate affect on his daily activities.  

An October 2006 CT of the lumbar spine revealed L3-L4 disc space bulge with no evidence of disc protrusion.  There was no significant narrowing of the nerve exit foramina and no narrowing of the central spinal canal.  The L4-L5 disc space demonstrated a generalized annular bulge.  There was mild ligamentum flavum hypertrophy present.  There was bilateral narrowing of the nerve exit foramina due to the generalized annular bulge and ligamentum flavum hypertrophy.   There was no significant central canal stenosis.  The L5-S1 disc space was narrowed.  There was no evidence of disc protrusion.  There was no evidence of nerve exit foramina narrowing or spinal canal stenosis.  

In November 2007, the Veteran had complaints of chronic low back pain with numbness and weakness down both legs.  A November 2007 MRI of the lumbar spine revealed multilevel lumbar disc disease.  There was mild bulging at L2-3 and L3-4.  There was a left lateral protrusion resulting in left foraminal stenosis at L4-5 with no central canal or right foraminal stenosis.  There was a disc bulge at L5-S1 with no focal disc herniation.  There was mild spinal and bilateral foraminal stenosis, slightly greater on the left.  

A March 2008 VA Compensation and Pension Examination was performed on the Veteran's lumbar spine.  The Veteran described his injury in service and reported that his current symptoms included back pain, sharp-shooting and cramping pain down to the legs and calves.  The Veteran would take Motrin for pain, with poor results.  The examiner found that there was erectile dysfunction, without urinary symptoms, nocturia, fecal incontinence, obstipation, numbness, paraesthesias, weakness, falls, unsteadiness, visual dysfunction or dizziness.  There was no history of fatigue.  There was decreased motion, stiffness, weakness, spasms and pain.  The Veteran described the pain as blunt pain in his lower back with spasm.  It was moderate, constant and daily.  He reported radiation of sharp-shooting pain down his left leg.  He also reported severe flare-ups every 1-2 months, for 1-2 days precipitated by increased activity and lifting.  Alleviating factors were rest and Motrin.  The Veteran was limited to walking 1/4 mile and did not use assistive devices.  Physical examination of the thoracic sacrospinalis revealed no atrophy, guarding or weakness.  There was spasm on the right, bilateral pain with motion and tenderness on the right which was not severe enough to cause abnormal gait or spinal contour.  Posture and head position were normal.  The Veteran's gait was antalgic.  There was evidence of lumbar flattening, but no other abnormal spinal curvature.  

The detailed motor examination revealed active movement against full resistance in bilateral hip flexion, hip extension, knee extension, ankle dorsiflexion and ankle plantar flexion.  There was active movement against some resistance in great toe extension, bilaterally.  The muscle tone was normal, but there was mild jerking present rather than smooth fluid motion in the bilateral lower extremities, including toes, when testing muscle strength.  There was no tremor at rest.  The sensory examination was normal in the upper and lower extremities, bilaterally.  There was a hypersensation to the bilateral feet.  The reflex examination was normal in the upper and lower extremities.  Plantar flexion was normal bilaterally.  There was no ankylosis.  Active range of motion of the lumbosacral spine was flexion 0 to 78 degrees, with pain from 40 to 78 degrees.  Extension was 0 to 18 degrees, with pain from 15 to 18 degrees.  Right and left lateral flexions were from 0 to 32 degrees, with pain at 30 to 32 degrees.  Right and left lateral rotation was from 0 to 45 degrees, with pain from 40 to 45 degrees.  During passive motion, there was no change of ranges of motion.  There was pain on motion, but no additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance.  There was a positive Lasegue's sign, bilaterally.  X-rays revealed disc space narrowing at L5-S1 stable compared with the 2006 examination and mild degenerative changes at L1-2 and L2-3.  There was no acute bony abnormality and no compression deformity noted.  There was partial sacralization of L5 incidentally noted.  The electrodiagnostic study was normal without any electrodiagnostic evidence of peripheral neuropathy, right lumbosacral radiculopathy, plexopathy or myopathy.  

The examiner noted that the Veteran was currently retired since December 2004 and was receiving SSA benefits, in part, due to his back.  He was diagnosed with radiographic evidence of disc narrowing at L5-S1 and mild degenerative changes at L1-2 and L2-3 with normal NCT/EMG and residual decreased range of motion.  There was degenerative disc disease of the lumbar spine with bulging at L3-4.  There were no effects on usual daily activities.  

The Board finds that the medical evidence of record does not show that the forward flexion of the Veteran's spine was 30 degrees or less.  Additionally, there is no evidence of ankylosis of the Veteran's spine in the medical evidence of record.  Therefore, the Veteran is not entitled to an evaluation higher than 20 percent, including a 40, 50 or 100 percent evaluation, under the General Rating Formula for Diseases and Injuries of the Spine.  

The VA medical records also show a diagnosis of degenerative disc disease.  Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Board previously determined that a higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months and a 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).

The forgoing evidence of record does not show that there were incapacitating episodes.  The Veteran had some limitation of activities, but there is no evidence of bed rest prescribed by a physician.  As such, the Board finds that the medical evidence of record does not show that the Veteran had incapacitating episodes with a total duration of at least 4 weeks.  As the evidence is insufficient to show that there were any incapacitating episodes as defined by 38 C.F.R. § 4.471a, Diagnostic Code 5243, the Veteran is not entitled to an increased evaluation under this code.  

The Board has also considered the Veteran's complaints of pain.  Throughout the appeal period, the Veteran had painful motion and tenderness.  There was also some evidence of muscle spasms.  The objective evidence shows that the range of motion was slightly limited by pain.  The evidence, however, does not show that pain or spasms were severe enough to cause abnormal gait or spinal contour.  Based on the foregoing, the Board finds that the objective medical evidence does not show that pain on use resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 20 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board also considered the Veteran's complaints of numbness, tingling and radiation of pain to the lower extremities.  Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239, Note 1 (2010).  In this case, there was no bowel or bladder impairment.  Additionally, the objective neurological testing in 2006 and 2008 revealed no electrodiagnostic evidence of neurological deficits on motor, sensory, or reflex testing.  In this regard, while the Veteran subjectively complained of radiating pain, numbness, and tingling, the objective evidence failed to demonstrate radiculopathy.  Specifically, deep tendon reflexes, motor examinations and sensory examinations were normal.  Therefore, no separate evaluations for neurological symptoms are warranted.  

As the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for lumbar spine degenerative joint disease with bulging, L3-L4, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knees

In this case, the RO assigned 10 percent ratings for degenerative joint disease of each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003 traumatic arthritis is rated analogous to degenerative arthritis.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  

For purposes of rating a disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261, See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

In September 2004 physical therapy records, it was noted that the Veteran has bilateral loss of full knee extension of 5 degrees.  In November 2004, the Veteran reported bilateral knee pain that was aggravated by walking or doing any strenuous activity.  The pain averaged at a 3-4 out of 10.  He was diagnosed with bilateral knee osteoarthritis (degenerative joint disease).  Physical examination of the knees revealed no swelling, no effusion, negative drawer's, Lachman and McMurray, bilaterally.  He had bilateral medial condyle tenderness and no medial or lateral joint line tenderness.  X-rays revealed bilateral knee degenerative changes.  

In a January 2006 VA General Medical examination, the Veteran reported pain, stiffness, limited motion and swelling in his knees, bilaterally.  He also reported occasional locking when kneeling.  His gait was normal.  The examiner found that there was excessive crepitus in the knees with passive motion.  Range of motion of the knees was flexion 0 to 140 degrees and extension to 0 degrees, bilaterally.  X-rays of the knees revealed narrowing of the joint space of both knees involving both medial and lateral compartments.  No acute osseous abnormality was noted.  The Veteran was diagnosed with degenerative joint disease of the bilateral knees.  The Veteran was employed as a store owner of a liquor store.  He reported that he did not lose time from work due to his disability.  There was mild to moderate affect on his daily activities.  

The SSA records show that the Veteran filed for disability benefits in 2006.  He was awarded SSA benefits for disorders of the back (discogenic and degenerative) and osteoarthritis and allied disorders.  

A March 2008 VA Compensation and Pension Examination was performed on the Veteran's knees.  The Veteran reported the injury in service and subsequent surgery and treatment.  He reported that he currently experienced pain, daily popping, stiffness and difficulty in deep bending.  He noted that his symptoms were worse with increased activity and long rides.  The Veteran did not need assistive aids for walking.  He had a functional limitation of standing for 15-30 minutes and walking for 1/4 mile.  The examiner found that there was instability of both knees, left worse than right.  There was pain, tenderness and stiffness in both knees.  There was no joint deformity, giving way, weakness, episodes of dislocation, subluxation or effusion.  There were locking episodes one to three times per month on the right knee.  The Veteran's gait was described as antalgic, without abnormal weight bearing.  On the right knee, active range of motion was flexion from 0 to 125 degrees with pain at 95 to 125 degrees.  Extension was 0 degrees with no pain.  Passive ranges of motion were the same.  On the left knee, active motion was flexion from 0 to 118 degrees and extension was 0 to 0 degrees, both without pain.  On both knees, McMurray's was negative and anterior/posterior drawer was negative.  There was pain on motion without additional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance after repetition.  There was no inflammatory arthritis or ankylosis.  The examiner described the abnormal motion in the Veteran's knees as abnormal with slightly jerking motion rather than smooth movement which decreased with repetition.  There was no tremor at rest.  There were no bumps, masses, clicks, snaps, grinding, patellar or meniscus abnormality or tendon abnormality.  X-rays revealed mild degenerative changes of the knees bilaterally compared to the January 2006 examination with no acute bony abnormality.  He was diagnosed with degenerative joint disease of the knees.  The examiner found that there were no effects on the Veteran's daily activities.  

In this case, the objective evidence does not show that an increased, 20 percent evaluation is warranted for either the right or left knee due to limitation of motion or the effects of arthritis.  The evidence does not show that there were occasional incapacitating exacerbations of the knees.  Further, in January 2006, flexion and extension of the right and left knee were normal.  In March 2008, flexion was limitation to 125 degrees and extension was full in each knee.  As such, the objective evidence does not show that an increased rating is warranted for either the right or left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 or 5261.  

The Board will also consider whether the Veteran's is entitled to a higher or separate rating for his bilateral knee disability under other diagnostic codes.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (cartilage, semilunar, removal of, symptomatic), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

The Board notes that the evidence of record does not show that there was ankylosis of either the right or left knee.  As such, the Veteran is not entitled to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Further, the evidence does not show that either the right of left knee had symptoms of dislocated semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  Therefore, Diagnostic Codes 5258, 5262 and 5263 do not apply.  

The Veteran asserts that his knees are unstable.  According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2010), pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

In this case, the March 2008 VA examiner found that there was instability of both knees, left worse than right.  The Veteran also indicated in the Board hearing that there was some instability in the right knee the occurred about twice per year.  There was also some instability in the left knee that occurred approximately twice per month.  The Board notes that the Veteran's assertions of instability are consistent with the physical findings of the VA examiner.  As the Veteran is competent to assert his symptoms of the knee disability, and his testimony is consistent with the VA examination, the Board finds that the Veteran's statements are credible.  As such, an increased rating is warranted for instability of his right and left knee.  

The Board finds that each knee is entitled to a 10 percent rating for instability.  The Veteran testified that, at most, instability occurs twice a year for the right knee and twice a month for the left knee.  The Board notes that instability does not occur daily or even weekly, therefore, a 10 percent rating for each knee for slight instability is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Further, the Board acknowledges that the Veteran had a menisectomy on the right knee and partial menisectomy on the left knee.  As such, there was removal of semilunar cartilage in both knees.  Diagnostic Codes 5259 provides for a 10 percent, semilunar, removal of, symptomatic.  In this case, however, the Board finds that the Veteran's right and left knee disabilities are not shown to have removal of semilunar cartilage which is manifested by symptoms other than those already considered in his current rating under Diagnostic Code 5003.  As such, the Board finds that a separate evaluation is not warranted under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

The Board has also considered the Veteran's complaints of pain.  The medical evidence and the Veteran's statements found that there were complaints of pain.  However, the objective medical evidence does not show that pain on use resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling for each knee.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Thus, the Board finds that the objective medical evidence of record does not support the assignment of a higher disability rating, other than a separate 10 rating for each knee for slight instability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Feet

In this case, the RO assigned 10 percent ratings for degenerative joint disease of each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, Diagnostic Code 5003 provided that traumatic arthritis is rated analogous to degenerative arthritis.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  

In a January 2006 VA General Medical examination, the Veteran had cramping and pain in his arches, bilaterally.  His gait was normal.  Range of motion of the ankles was dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees, bilaterally.  X-rays of the feet revealed minimal degenerative changes at the first metatarsophalangeal joints, bilaterally, slightly more severe on the left; otherwise normal bilateral feet.  The Veteran was employed as a store owner of a liquor store.  He reported that he did not lose time from work due to his disability.  The examiner found no significant effect on his occupation.  There was mild to moderate affect on his daily activities.  

A February 2008 x-ray revealed mild osteoarthritis of the feet, otherwise negative.  A March 2008 VA Compensation and Pension Examination was performed on the Veteran's feet.  The Veteran reported that he experienced cramping to his feet and toes, numbness and tingling.  In both feet, the Veteran reported pain, redness and stiffness while standing, walking and at rest.  He described the pain as mostly in the arch of the foot and toes and being at rest was worse than walking.  There was no swelling, heat, fatigability or weakness.  There was lack of endurance while standing and walking.  The Veteran was able to stand for 15-30 minutes and was able to walk 1/4 of a mile.  He did not use aids or assistive devices.  Upon physical examination of each foot, there was objective evidence of tenderness in the arch of the foot.  There was also objective evidence of hypersensitivity to the feet and toes.  There was no painful motion, swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, rigidus, vascular abnormality or pes cavus.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and no atrophy.  There were bilateral dystrophic toenails on the 1st and 5th digits.  The Veteran's gait was antalgic.  There was no effect on and no relationship to range of motion of the ankles.  X-rays in March 2008 revealed negative bilateral feet.  The examiner noted that the Veteran was currently retired since December 2004.  The Veteran was in receipt of SSA benefits in part due to his feet.  The Veteran was diagnosed with degenerative joint disease of the bilateral feet.  There were no effects on the Veteran's daily activities due to his feet.  

Here, the objective evidence of record does not show that there were incapacitating exacerbations due to his feet disabilities; therefore, a 20 percent evaluation is not warranted under Diagnostic Code 5003 for either the right or left foot.  

As such, the Board has considered entitlement to a compensable evaluation under other potentially applicable diagnostic codes.  Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284, and consideration is given as to whether any of these diagnostic codes apply to the Veteran's service-connected disorders of the right and left foot.  

Diagnostic Code 5284 applies to "other injuries of the foot." This code assigns a 20 percent disability rating for moderately severe injuries of the foot and a 30 percent rating for severe foot injuries.  Actual loss of the foot warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Based on the foregoing medical evidence, the Board finds that an increased evaluation is not warranted.  The primary complaint of the Veteran was pain and cramping in the arches of his feet.  In 2006, there was no effect on his gait; in 2008 his gait was antalgic.  There was some hypersensitivity, tenderness, redness and stiffness; but no painful motion, swelling, instability, abnormal weight bearing, heat, fatigability or weakness.  There was slight limitation of function as the Veteran was able to walk unassisted for up to 1/4 mile and stand for up to 30 minutes.  Furthermore, the x-rays reveal minimal to mild degenerative changes in each foot.  As such, the Board finds that the disability picture more closely approximates a moderate foot disability under Diagnostic Code 5284 which warranted a 10 percent evaluation.  Therefore, an increased or separate evaluation is not warranted for either foot, because to assign a separate compensable evaluation under both Diagnostic Codes 5003 and 5284 in this case, would constitute pyramiding.  See 38 C.F.R. § 4.14 (2010).

The Board has also considered entitlement to a compensable evaluation under Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones). There is no medical evidence of these conditions and on review; an analogous rating pursuant to any of these codes is not warranted.  

Lastly, the Board considered whether the Veteran's right or left foot disability affected the right or left ankle.  Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As shown in the 2006 and 2008 VA examinations, the ranges of motion for both the right and left ankles were normal.  Therefore, an increased evaluation is not warranted under this code.  

As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for bilateral foot degenerative joint disease, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

OTHER CONSIDERATIONS

Regarding all the Veteran's service-connected disabilities subject to this decision, the Board has considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether an extra-schedular disability rating is warranted for each of the relevant service connected disabilities.  An extra-schedular disability rating is assigned if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine degenerative disc disease, bilateral knee disabilities and bilateral feet disabilities with the established criteria found in the Rating Schedule.  The Veteran's disabilities are fully addressed by the respective rating criteria under which each disability is rated.  There are no additional symptoms of his spine, knee or feet disabilities that are not addressed by the Rating Schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for each of his service-connected disabilities.  

As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture for his spine, knees and feet.  Moreover, there is no evidence that the Veteran's disabilities interfered with his occupation or activities of daily living.  The SSA records also found that the Veteran was able to perform sedentary employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran was retired and the preponderance of the evidence did not show impairment of daily activities.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the evidence fails to show that the disability picture created by these disabilities is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record, as the evidence of record shows that the Veteran can perform sedentary employment.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to an increased evaluation for lumbar spine degenerative joint disease with bulging, L3-L4, currently 20 percent disabling is denied.  

Entitlement to an increased evaluation for right knee degenerative joint disease, currently 10 percent disabling is denied. 

A separate 10 percent evaluation for right knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased evaluation for left knee degenerative joint disease, currently 10 percent disabling is denied. 

A separate 10 percent evaluation for left knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased evaluation for right foot degenerative joint disease, currently 10 percent disabling is denied.  

Entitlement to an increased evaluation for left foot degenerative joint disease, currently 10 percent disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


